Citation Nr: 0426567	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  00-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for herpes 
simplex.  

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic cervical strain.  

3.  Entitlement to an initial compensable rating for chronic 
right shoulder strain.  


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel







INTRODUCTION

The veteran had active military service from July 1996 to 
July 1998.  

The present matters arise before the Board of Veterans' 
Appeals (Board) on appeal of a January 1999 rating decision.  
In that decision, the RO, inter alia, granted service 
connection and assigned an initial 10 percent disability 
evaluation for chronic cervical strain, effective July 3, 
1998; and granted service connection and assigned separate 
noncompensable evaluations each for chronic right shoulder 
strain and herpes simplex, effective July 3, 1998.  The 
veteran filed a notice of disagreement (NOD) in October 1999, 
and the RO issued a statement of the case (SOC) in November 
1999.  In January 2000, the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals).  

As the claims on appeal involve requests for higher initial 
evaluations following grants of service connection, the Board 
has recharacterized the issues on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Since the July 3, 1998, effective date for the grant of 
service connection, the veteran's herpes simplex has been 
manifested by subjective complaints of exfoliation, 
exudation, and itching, involving an exposed surface.  

3.  Since the July 3, 1998, effective date for the grant of 
service connection, the veteran's chronic cervical strain has 
been manifested by mild limitation of motion, or, since 
September 26, 2003, forward flexion of the cervical spine 
greater than 30 degrees and/or combined range of motion in of 
the cervical spine greater than 170 degrees.  

4.  Since the July 3, 1998, effective date for the grant of 
service connection, the veteran's chronic right shoulder 
strain is manifested by pain, tingling, numbness, and 
limitation of right arm motion greater than 90 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
herpes simplex, from July 3, 1998, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic 
Code 7806 (as in effect prior to and since August 30, 2002).  

2.  The criteria for an initial evaluation in excess of 10 
percent for chronic cervical strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5290 (2003) (renumbered 5237, 68 Fed. Reg. 
51,454-458 (Aug. 27, 2003)).  

3.  The criteria for an initial compensable rating for 
chronic right shoulder strain have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5201 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

Through a December 2002 notice letter, as well as the 
November 1999 SOC, and December 2000, March 2001, and March 
2004 supplemental SOCs (SSOCs), the veteran and her 
representative were notified of the legal criteria governing 
the claims, the evidence that had been considered in 
connection with her appeal, and the bases for the denial of 
her claims.  After each, the veteran and her representative 
were afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support her claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the December 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was requested to provide 
information, and, if necessary, authorization, to enable the 
RO to attempt to obtain any outstanding medical evidence 
pertinent to the claims on appeal.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As noted 
above, the first three elements have been met.  With respect 
to the fourth element, while the veteran has not been 
explicitly informed of the need to provide any evidence in 
her possession, she has been placed on notice that she may 
submit medical or other evidence in her possession.  In this 
respect, in the December 2002 notice letter, the veteran was 
advised that she could submit her own statements or 
statements from other individuals describing her physical 
symptoms associated with her disabilities.  Furthermore, 
during the course of her appeal, the veteran has submitted 
private medical evidence she wished to have considered.  As 
such, the Board finds that the veteran, through the RO's 
letter and her own actions, was on notice of the need to 
submit evidence in her possession supportive of her claim.  
As such, the Board finds all four of Pelegrini's content of 
notice requirements have been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, and, as noted above, 
documents meeting the VCAA's notice requirements were 
provided after the January 1999 rating decision on appeal; 
however, in this case, such makes sense, inasmuch as the VCAA 
was not enacted until November 2000, almost two years after 
the January 1999 rating decision.  The Board also finds that 
the lack of full, pre-adjudication notice in this case does 
not, in any way, prejudice the veteran.  

Following her application for benefits in August 1998, the 
veteran was afforded VA examinations and diagnostic testing 
in September 1998, December 1998, October 1999, November 
1999, January 2000, and March 2002.  In October 1999 and 
August 2000, the veteran submitted private medical records in 
support of her claims.  In November 2002, the veteran 
identified receiving treatment at the VA Medical Center 
(VAMC) in Canandaigua.  The RO subsequently obtained records 
from that VA facility.  As noted above, the RO issued the 
veteran a letter in December 2002, with respect to VA's 
duties to notify and assist.  The RO requested that the 
veteran identify medical evidence pertinent to her claims 
that she wished the RO to obtain and consider.  The veteran 
was given an opportunity to respond.  In December 2003, the 
veteran again was provided a VA examination.  In February 
2004, the RO obtain additional VAMC Canandaigua treatment 
records.  

It has been over a year since the December 2002 notice 
letter, and as noted above, the veteran has not reported that 
she has further evidence to submit.  She has undergone 
numerous VA medical examinations (at the Syracuse VAMC) to 
assess the severity of her disabilities, and, as indicated 
above, a numerous treatment records have been associated with 
the claims.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any existing, outstanding pertinent 
evidence that has not been obtained.  

In this regard, the Board notes that, an August 2002 report 
of evaluation by a nurse practitioner and a December 2003 VA 
examination report both refer to a prior MRI (magnetic 
resonance imaging) scan, described as normal.  A thorough 
review of the veteran's claims file reveals no MRI scan of 
the cervical spine, and the RO has not specifically referred 
to any MRI scan in its adjudication of the veteran's claim 
for chronic cervical strain.  However a remand to attempt to 
confirm whether any such MRI scan of the cervical spine 
exists and, if so, obtain the report of the MRI scan 
(described as normal), would not be beneficial to the 
veteran.  As such a remand for that purpose is not warranted.  

In view of all that noted above, the Board finds that VA's 
duty to assist has been met, and that no further action is 
needed to satisfy that duty.  Hence, any failure on VA's part 
in not fulfilling the VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on her claims.  

II.  Legal Criteria

The veteran contends that her service-connected disabilities 
are greater than the current ratings indicate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126. 



III.  Analysis

A.  Herpes Simplex

The veteran's service-connected herpes simplex has been rated 
as noncompensable.  Herpes simplex does not have its own 
diagnostic code, so it is rated by analogy to dermatitis 
and/or eczema pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7806.  See 38 C.F.R. § 4.20 (2003) 

Initially, the Board points out that during the course of the 
veteran's appeal, VA revised the criteria for diagnosing and 
evaluating disabilities of the skin, effective August 30, 
2002.  See 38 C.F.R. § 4.118, Diagnostic Code series 7800 
(2003).  As there is no indication that the revised criteria 
are intended to have retroactive effect, the Board has the 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
diagnostic codes, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

As the RO has considered both the former and revised 
criteria, and furnished the veteran with notice of the 
revised criteria (see March 2004 SSOC), there is no due 
process bar to the Board in also considering the former and 
revised criteria. 

Under the version of Diagnostic Code 7806 applicable prior to 
August 30, 2002 (former criteria), a noncompensable rating is 
warranted for eczema for slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is warranted when there is eczema 
with exfoliation, exudation, or itching, if involving an 
exposed area or extensive area.  A 30 percent rating is 
warranted when there is eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating is warranted if there is eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  

The criteria that became effective on August 30, 2002 
(revised criteria), provide a zero percent rating for 
dermatitis or eczema, affecting less than five percent of the 
entire body or less than five percent of exposed areas 
affected, and; no more than topical therapy is required 
during a period of twelve months.  A 10 percent rating is 
assigned where at least five percent but not more than 20 
percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  

The objective medical evidence documents that the veteran 
experiences occasional breakouts of a rash on her left hand 
and fingers.  Such rashes are usually manifested by 
papulovesicles in clusters that are mildly erythematous.  The 
veteran has also reported that the rash causes itching and a 
sharp, tingling discomfort, and that some of the lesions 
leak.  

A March 2002 report of VA examination reflects the veteran's 
report that when she had a herpes simplex outbreak, it 
usually affected the dorsum of the base of her left thumb.  
She also reported that her feet and thighs had been affected 
on previous occasions.  The veteran indicated that the 
outbreaks did not occur in any set pattern or frequency, that 
she had an occurrence about every three months, but had gone 
as long as six months without any symptoms.  The outbreaks 
lasted approximately two weeks.  The veteran also indicated 
that her symptoms included tingling and pain in advance to 
vesicular eruptions surrounded by inflammation and ending 
with itchiness, dryness and exfoliation.  At the first sign 
of the outbreak, she took Valtrex daily and continued until 
weeks after the symptoms subsided.  On clinical evaluation, 
the examiner noted two vesicles on the dorsum of the base of 
the left thumb.  The area surrounding the vesicles was very 
red and inflamed.  There was no swelling noted, the vesicles 
had not ruptured, and there were no ulcerations or 
exfoliations.  The diagnosis was herpes simplex.  

In this case, the Board finds that the evidence of record 
does reflect the veteran's subjective complaints of 
exfoliation, exudation, and itching.  The Board notes that 
the veteran is qualified as a layperson to report symptoms of 
exfoliation, exudation, and itching.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Additionally, while the rash is 
intermittent, a 10 percent rating under the former criteria 
does not explicitly require the eczema or related skin 
condition to be constant.  Furthermore, while the area in 
which the breakouts occur is small, it is on an exposed 
surface, the veteran's left hand and thumb.  When the rash 
does manifest itself, the veteran is restricted from coming 
into contact with others, given that the herpes simplex at 
that time is infectious.  

Therefore, when this evidence is considered in light of the 
criteria noted above, the Board finds that since the 
effective date of the grant of service connection, July 3, 
1998, the veteran's impairment due to herpes simplex more 
nearly approximates the criteria for a 10 percent rating 
under the former criteria for exfoliation, exudation, or 
itching, involving an exposed surface.  Thus, a 10 percent 
rating is warranted under the criteria in effect prior to 
August 30, 2002.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  

However, an initial rating in excess of 10 percent is not 
warranted under either the former or revised rating criteria.  
Pertinent to the former criteria, the evidence does not 
reflect constant symptoms with extensive lesions, marked 
disfigurement, ulceration, crusting, systemic or nervous 
manifestations, or is the herpes simplex rash exceptionally 
repugnant.  Furthermore, pertinent to the revised criteria, 
the evidence does not reflect the herpes simplex rash covers 
20 percent or more of the veteran's entire body, nor is she 
using immunosuppressive drugs or corticosteroids to treat her 
herpes simplex.  

Thus, an initial 10 percent, but no higher rating, for herpes 
simplex is warranted.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002 and 2003).  

B.  Chronic Cervical Strain

The veteran's service-connected chronic strain of the 
cervical spine has been rated as 10 percent disabling for 
limitation of motion of the cervical spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5290.  

Effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243).  As noted 
previously, as there is no indication that the revised 
criteria are intended to have retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v, Principi, 17 Vet. App. at 9; 
DeSousa v. Gober, 10 Vet. App. at 467.  See also VAOPGCPREC 
3-2000 (2000) and 7-2003 (2003).

As the RO has considered both the former and revised 
criteria, and furnished the veteran with notice of the 
revised criteria (see March 2004 SSOC), there is no due 
process bar to the Board in also considering the former and 
revised criteria. 

Under the former applicable criteria, unfavorable ankylosis 
of the cervical spine warrants a 40 percent rating and 
favorable ankylosis warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5287 (2003).  Slight limitation of 
motion of the cervical spine warrants a 10 percent 
evaluation, moderate limitation of motion warrants a 20 
percent evaluation, and severe limitation of motion warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.  

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2003).  


With respect to the revised criteria for disabilities of the 
spine (General Rating Formula for Diseases and Injuries of 
the Spine), unfavorable ankylosis of the entire cervical 
spine warrants a 40 percent evaluation.  Forward flexion of 
the cervical spine 15 degrees or less or favorable ankylosis 
of the entire cervical spine, warrants a 30 percent 
evaluation.  Forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees warrants a 20 percent evaluation.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003).  Additionally, in 
particular, Under Note (1), evaluation of any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately under the appropriate Diagnostic Code.  Under Note 
(2), for VA compensation purposes, normal forward flexion, 
backward extension, and left and right lateral flexion of the 
cervical spine is from zero to 45 degrees.  Left and right 
lateral rotation is zero to 80 degrees.  The normal combined 
range of motion of the cervical spine is 340 degrees.  
Finally, under Note (5), for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine is fixed in flexion or extension.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  

A December 1998 report of VA examination reflects that the 
veteran's neck exhibited no noticeable deformities.  Range of 
the motion of the cervical spine was noted as mildly 
decreased.  Forward flexion and backward extension were 0-25 
degrees, and lateral flexion and rotation within normal 
range.  There was some tenderness noted along the midline of 
the veteran's cervical spine around C2-7 region, but no 
swelling or redness and no obvious muscle spasms in the 
paraspinal column.  The examiner's assessment was chronic 
cervical strain without clinical evidence.  

A February 1999 Physical Therapy Spine Evaluation notes the 
therapist's report of tender paraspinals at C7-T4/T5.  

A June 1999 report of examination from Dr. David notes that 
the veteran had a good active range of motion in her neck.  

An October 1999 report of VA examination reflects the 
veteran's complaints of pain in her neck and that her upper 
back popped a lot.  She also complained of episodes of muscle 
spasm in her upper back.  On clinical evaluation, there was 
no deformity of the cervical curve.  There was tenderness on 
palpation on the lower cervical and upper thoracic 
paravertebral musculature bilaterally, extending from 
approximately C5-T2 levels.  Major motion of the cervical 
spine demonstrated flexion to 60 degrees and extension to 45 
degrees.  Rotation was to 70 degrees to the left and 60 
degrees to the right.  Side bending was to 45 degrees to each 
side.  The examiner's diagnosis was chronic cervical strain 
with referred pain to the right shoulder.  It was 
additionally noted that the examination was conducted during 
a period of quiescent symptoms, and that symptoms elicited 
from the veteran were compatible with her diagnosis.  During 
flare-up of symptoms, which would occur with varying 
frequency, the physical findings of the examination could be 
significantly altered.  

A November 1999 radiographic study of the veteran's cervical 
spine revealed normal vertebral body alignment and curvature.  
There was good motion with flexion and extension.  Disk 
spaces, bodies, posterior elements, neural foramen, and dens 
were normal.  The impression was negative complete cervical 
spine. 

A November 1999 report of examination from Dr. David notes 
the veteran's complaint of chronic neck pain.  The 
examination was reported as normal.  

A March 2000 report of examination from Dr. David notes the 
veteran's complaints of worsening neck pain.  Clinical 
evaluation revealed some tenderness over the upper thoracic 
area and at the base of the neck.  There was good range of 
motion.  The neurological evaluation was noted as being 
grossly intact.  Dr. David's assessment was upper back pain.  

A March 2002 report of VA examination notes the veteran's 
complaints of pain in her cervical spine.  Clinical 
evaluation revealed a full range of motion of the cervical 
spine.  The examiner's diagnosis was chronic strain of the 
cervical spine.  

An August 2002 VA clinical record notes the veteran's 
complaint of pain in her neck.  Furthermore, that she has 
complete range of motion when turning her neck to the left, 
however when she attempted to turn it to the right her range 
of motion was limited and occasionally she would feel "pops 
and clicks" when trying to turn her neck.  On clinical 
evaluation, the veteran had a full range of motion when 
turning her neck to the left, however, when she turned to the 
right there was some limited range of motion.  There was also 
tenderness with palpation of the cervical spine at C5 and C6.  

A December 2003 report of VA examination reflects that on 
clinical evaluation, there was no deformity of the cervical 
curve.  There was slight tenderness on palpation of the 
cervicodorsal paravertebral musculature.  Range of motion of 
the cervical spine was flexion and extension to 40 degrees 
(45 degrees being normal), side bending to the left was to 40 
degrees (to 45 degrees being normal) and to the right, tr945 
degrees.  Rotation to each side was to 45 degrees (to 80 
degrees being normal).  The examiner's diagnosis was chronic 
cervical sprain with referred pain to the right shoulder 
girdle area.  He also noted that during flare-ups, painful 
symptoms would require the veteran to expend extra energy in 
completing tasks and hence would lead to early fatigue, 
weakened movements, and ultimately to a loss of coordination.  

In this case, as indicated above, the veteran's cervical 
spine disability has been manifested by complaints of pain, 
tenderness over the paraspinal musculature, and some 
limitation of motion.  While the examiner in December 2003 
noted a restricted range of motion on rotation of the 
veteran's neck, the overall evidence demonstrates mildly or 
slightly decreased range of motion on flexion, extension, 
and/or lateral flexion.  An X-ray of the cervical spine has 
not revealed evidence of any abnormality.  The December 2003 
VA examination findings reveals that the veteran's combined 
range of motion for her cervical spine was 265 degrees out of 
a total 340 degrees.  Therefore, based strictly on range of 
motion studies, under the former criteria, the Board finds 
that the next higher 20 percent rating, for moderate 
limitation of motion of the cervical spine, under DC 5290, 
simply is not warranted.  

The Board has considered 38 C.F.R. §§ 4.40, 4.45 and 4.59 in 
evaluating the veteran's disability, but finds that the 
current 10 percent rating compensates the veteran for any 
occasional limitation of flexion, extension, lateral flexion 
or rotation in her cervical spine.  Furthermore, the range of 
motion studies have been conducted when the veteran was 
experiencing pain in her neck, as she has consistently 
complained that the pain is a chronic condition.  However, 
even assuming, arguendo, that the veteran conceivably 
experiences additional functional loss due to pain with 
flare-ups or with repeated use, there simply is no allegation 
or showing that such pain is so disabling as to result in a 
level of disability comparable to moderate limitation of 
motion-which would require, for example, forward flexion of 
the cervical spine not greater than 30 degrees, under the 
revised criteria.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003).

The Board has also considered whether any other potentially 
applicable diagnostic codes would allow for a higher 
evaluation.  However, there is simply no evidence of, or of 
disability comparable to, ankylosis of the cervical spine, 
nor does the evidence reflect intervertebral disc syndrome.  
See 38 C.F.R. §4.71a, Diagnostic Codes 5287, 5293 (2003).  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Hence, the Board finds that, under the former criteria, the 
evidence demonstrates that the cervical spine disability has 
not resulted in more than overall slight limitation of motion 
at any point since the effective date of the grant of service 
connection.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5290.  

With respect to the revised criteria, the Board notes that 
these criteria are intended to take pain and other symptoms 
into account (see 68 Fed. Reg. 51,454-458 (Aug. 27, 2003)); 
hence, also considering the extent of functional loss due to 
pain pursuant to the above-noted authority would be 
redundant, and hence, not appropriate.  In reviewing the 
evidence, the Board finds under the revised criteria, an 
initial rating in excess of 10 percent also is not warranted 
at any point since the effective date of the grant of service 
connection.  

In this case, the veteran's cervical spine exhibits forward 
flexion greater than 30 degrees, and the combined range of 
motion of the cervical spine is greater than 170 degrees.  
The evidence does not demonstrate muscle spasm or guarding of 
the cervical spine severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Furthermore, there is 
neither favorable nor unfavorable ankylosis of the entire 
cervical spine.  Thus, since the September 26, 2003 effective 
date of the revised criteria for evaluating spinal 
disabilities, the veteran's impairment due to chronic 
cervical strain warrants no more than the currently assigned 
10 percent rating.  

C.  Chronic Right Shoulder Strain

The veteran's service-connected chronic right shoulder strain 
has been rated as noncompensable for limitation of the arm.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Disabilities of 
the shoulder and arm are rated under Diagnostic Codes 5200 
through 5203.  A distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes.  In the 
instant case, the veteran is right-handed; hence, her right 
shoulder is considered the major upper extremity.

Diagnostic Code 5201 prescribes a 20 percent evaluation for 
limitation of motion of the arm (major or minor) to the 
shoulder level, and a 30 percent evaluation for motion of a 
major upper extremity limited to midway between the side and 
shoulder level.  A maximum 40 percent rating is assignable 
for the major upper extremity, when motion is limited to 
within 25 degrees from the side.  

As noted previously, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 204-7.

Flexion of the shoulder to 180 degrees is considered full, 
abduction to 180 degrees is considered full, and internal and 
external rotation to 90 degrees is considered full.  See 38 
C.F.R. § 4.71, Plate I (2003).  

A December 1998 report of VA examination reflects no obvious 
deformities over the veteran's shoulder joint.  Range of 
motion of the shoulder joints was mildly decreased on the 
right side.  Forward flexion was from 0-143 degrees, 
abduction from 0-140 degrees, and internal and external 
rotation from 0-90 degrees.  Forward flexion was reported to 
be within the normal range.  There was no obvious muscle 
atrophy over the bilateral upper extremities.  Muscle 
strength was mildly decreased over the veteran's right side 
with extension of about 4+/5.  The remainder of the muscle 
group of the right upper extremity was within normal limits.  
There was mild decreased sensation over the medial aspect of 
the right upper extremity.  The examiner's diagnosis was 
chronic right shoulder strain, with no clinical evidence of 
deformity, with decreased sensation with pinprick over medial 
aspect of the right arm and mildly decreased range of motion.  

A February 1999 VA "Physical Therapy Spine Evaluation" 
revealed the right shoulder to be 5 to 5-/5, with difficulty 
in testing strength secondary to complaints of tingling in 
the right shoulder.  

An October 1999 report of VA examination reflects the 
veteran's complaint that occasionally her right shoulder went 
numb.  On clinical evaluation, there was no tenderness about 
the right shoulder girdle musculature.  There was no deficit 
of either upper extremity.  Deep tendon reflexes of the upper 
extremity were present and symmetrical at +1.  Range of 
motion of the right shoulder was forward flexion to 180 
degrees, with abduction to 150 degrees.  Internal and 
external rotation was 60 degrees in each direction.  The 
examiner's diagnosis was chronic cervical strain with 
referred pain to the right shoulder.  

A December 1999 report of examination from Dr. David notes 
the veteran's complaints of intermittent right shoulder pain, 
with numbness and tingling.  On clinical evaluation there was 
good range of motion, somewhat decreased on the right side.  
There was local tenderness to the right bicipetal tendon 
area.  The veteran reported that she had decreased sensation 
on the right upper extremity compared to the left.  Dr. 
David's diagnosis was probable bicipital tendonitis.  

A January 2000 EMG study of the right upper extremity 
revealed no conclusive evidence of cervical radiculopathy; or 
of a median, ulnar, or radial neuropathy on the right.  

A March 2000 report of examination from Dr. David notes the 
veteran's complaints of right arm pain radiating to her 
elbow.  She also stated that she was somewhat weak in her 
right arm.  Range of motion of the right shoulder was noted 
as being somewhat limited.  There was not discernable 
weakness in the right arm.  

An October 2000 EMG study was reported normal with no 
conclusive evidence of either a cervical radiculopathy or of 
a peripheral neuropathy in the right upper extremity.  

A March 2002 report of VA examination reflects the veteran's 
complaint of limited motion of her right shoulder.  On 
clinical evaluation, flexion was to 160 degrees, and 
abduction to 90 degrees.  The veteran lacked 10 degrees of 
internal rotation and she had full external rotation.  The 
examiner's diagnosis was chronic strain of the right 
shoulder.  

An August 2002 VA clinical record reflects the veteran's 
complaint of right arm tingling and pain in the back of the 
right shoulder blade.  She reported that if she lifted her 
arm above her head, the last three digits of her right hand 
would become numb and she would feel a cold sensation.  The 
veteran denied any weakness in her extremities.  On clinical 
evaluation there was tenderness behind the right scapula.  
Strength was noted as good, with 5/5 in the upper 
extremities.  Deep tendon reflexes were equal and adequate in 
the upper and lower extremities.  There was good grip 
strength bilaterally with no involuntary movements.  
Sensation was intact to light touch.  

A statement from the veteran in November 2002 reflects that 
she could not raise her right arm above her shoulder without 
it going numb.  Furthermore, that she could not write for any 
lengthy periods without causing numbness in the whole right 
arm.  

A December 2003 report of VA examination reveals the 
veteran's complaints of neck pain that radiated to her right 
shoulder blade area.  Clinical evaluation of the right 
shoulder revealed no deformity or atrophy, with tenderness on 
palpation of the right suprascapular.  There was no pain on 
palpation of the shoulder joint proper or the 
acromioclavicular joint.  Range of motion of the right 
shoulder was flexion to 170 degrees (180 degrees normal), 
abduction to 150 degrees (160 degrees normal), external and 
internal rotation to 90 degrees (90 degrees normal).  Motor 
function of the right shoulder was 5/5 in all muscle groups.  
Yergason's, impingement, apprehension, and sulcus signs were 
all negative.  There was no atrophy of either shoulder girdle 
musculature.  There was no sensory or motor deficit of either 
upper extremity.  Deep tendon reflexes of the upper 
extremities were present and symmetrical bilaterally at +1.  
The examiner's diagnosis was chronic cervical sprain with 
referred pain to the right shoulder girdle area.  

While there is tenderness and pain in the veteran's right 
shoulder, any limited motion associated with the joint does 
not impede the veteran's ability to lift her right arm above 
her head.  In this case, the evidence does show that 
abduction of the veteran's right arm was limited to 90 
degrees in March 2002, which would warrant a minimum 20 
percent rating under DC 5201 when limitation of arm motion is 
at the shoulder level (90 degrees).  However, such limitation 
appears to have been an acute finding, as the remaining 
evaluations of the veteran's right arm note abduction to be 
greater than 90 degrees.  Therefore, based strictly on range 
of motion studies under Diagnostic Code 5201, a compensable 
evaluation is not warranted.  Since the initial effective 
date of the grant of service connection, evidence reflects 
that limitation of arm motion is at above the shoulder level.  
Thus, a 20 percent rating, the minimal compensable evaluation 
available under Diagnostic Code 5201 is not in order.  
Furthermore, it logically follows that if the evidence does 
not reflect a 20 percent evaluation, than 30 percent or 40 
percent evaluations are also not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 and 
4.59, in evaluating the veteran's right shoulder disability.  
Range of motion studies were conducted when the veteran was 
experiencing pain in her right shoulder, as she has 
consistently complained that the pain is a chronic condition.  
Even assuming, arguendo, that the veteran conceivably 
experiences additional functional loss due to pain with 
flare-ups or with repeated use, there simply is no allegation 
or showing of such disabling pain as to indicate a level of 
disability comparable to limitation of arm motion at the 
shoulder level that would warrant assignment of a 20 percent 
evaluation under Diagnostic Code 5201.  

The Board has also considered whether other potentially 
applicable diagnostic codes would allow for a higher 
evaluation.  However, there are no findings associated with 
the right shoulder that would warrant evaluating the 
veteran's condition under any other provision of the rating 
schedule.  In this respect, there is simply no evidence of 
malunion, nonunion, or dislocation of the clavicle or 
scapula; impairment of the humerus, or is there ankylosis of 
the scapulohumeral head.  As such a compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, or 5203, is 
not warranted.  Additionally, the veteran has complained of 
tingling and numbness in her right shoulder, with additional 
numbness to the digits of her right hand.  Diagnostic studies 
have not identified any nerve impairment due to cervical 
radiculopathy or neuropathy.  Furthermore, while in December 
1999 Dr. David noted a diagnosis of probable bicipital 
tendonitis, the December 2003 VA examiner reported that the 
Yergason's test had been negative.  

Hence, the Board finds that, in light of the objective 
evidence noted above, the veteran's impairment due to chronic 
right shoulder strain does not warrant a compensable 
evaluation at any point since the effective date of the grant 
of service connection for that condition.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.  

D.  Conclusion

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that, at no point since each effective date 
of the grant of service connection has a higher rating than 
indicated herein been warranted for any of disability under 
consideration, on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (cited to in the March 2001 SSOC).  As regards 
the veteran's herpes simplex, chronic cervical strain, or 
chronic right shoulder strain, there simply is no evidence of 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or frequent periods 
of hospitalization, or evidence that the disability otherwise 
has rendered impractical the application of the regular 
schedular standards.  Hence, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met for any of the claims.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine in adjudicating each claim.  
However, as the preponderance of the evidence is against 
assignment of an initial rating in excess of 10 percent for 
herpes simplex, an initial rating in excess 10 percent for 
chronic cervical strain, and an initial compensable rating 
chronic right shoulder strain, that doctrine is not 
inapplicable.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

An initial 10 percent rating for herpes simplex from July 3, 
1998, is granted, subject to the legal authority governing 
the payment of monetary benefits.  

An initial rating in excess of 10 percent for chronic 
cervical strain is denied.  

An initial compensable rating for chronic right shoulder 
strain is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



